The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 22-29 are presented for examination.
Acknowledgement is made of Applicant’s Track 1 Request for Prioritized Examination filed July 26, 2021, which was granted on October 19, 2021.
Applicant’s Amendment filed August 4, 2022 has been entered into the present application. 
Claims 22-29 remain pending. Claims 22, 27 and 29 are amended. Claims 1-21 are cancelled.
Applicant’s arguments, filed August 4, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election with traverse of the molar ratio of cannabinoid and redox cofactor or precursor thereof between 1:10 and 1:55 (original claims 2, 10, 23), as stated in the reply filed January 12, 2022, to which examination on the merits has been confined. 
	As indicated at p.2 of the previous Office Action dated February 7, 2022, the species directed to a molar ratio of cannabinoid and redox cofactor or precursor thereof between 1:10 and 1:15 (original claims 3, 11, 24) was rejoined with the originally elected species directed to the molar ratio of cannabinoid and redox cofactor or precursor thereof between 1:10 and 1:55 due to the overlap between the embodiments.
	Such election remains in effect at this time and instant claims 22-29 remain drawn to the species elected for examination on the merits and are herein acted on the merits infra.

Priority
	In the Remarks filed August 4, 2022, Applicant takes issue with the Examiner’s determination of effective filing date, stating that “the earliest priority documents provide support for the molar ratios of instant claims 23 and 24” (Remarks, p.5). Applicant contends that U.S. Provisional Patent Application No. 63/028,857 filed May 22, 2020 “provides at least implicit support for the claimed molar ratios by disclosing multiple species within the claimed molar range”, citing to Table 1A of the ‘857 application as providing “five exemplary compositions within the scope of the present invention” (Remarks, p.5). Applicant asserts that “the skilled artisan could calculate the molar ratio of cannabinoid to redox cofactor or precursor thereof to demonstrate that they fall within the claimed ratios”, noting that “four of the five compositions of Table 1A support the 1:10 to 1:55 range of claim 3” and “three of the five compositions of Table 1A support the 1:10 to 1:15 range of claim 24”, thereby showing “[t]he claimed ranges are thus supported by a representative number of species within the claimed genus” (Remarks, p.5-6). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant advances the position that Table 1A of the earlier-filed ‘857 provisional application provides a representative number of species within the molar ratio range of 1:10 and 1:55 and 1:10 and 1:15 to support the instantly claimed ranges of molar ratio of cannabinoid and redox cofactor (or precursor thereof) of 1:10 to 1:55 (claim 23) and 1:10 to 1:15 (claim 24), citing to his calculations in the table presented at p.6 of the 08/04/22 Remarks in support. This position, however, is unavailing for several reasons, the first of which being that Table 1A of the ‘857 provisional application appears to be limited to combinations of the cannabinoid cannabidiol (CBD) and the redox cofactor or precursor thereof niacinamide. Whatever molar ratios may be gleaned from Table 1A of the ‘857 provisional application are not clearly supportive of extrapolating these specific molar ratios to the broader combination of any cannabinoid and any redox cofactor or precursor thereof as instantly claimed. Applicant’s claims 23-24 are directed to molar ratios of any cannabinoid and any redox cofactor or precursor thereof – not just the combination of CBD with niacinamide, as exemplified in the ‘857 table. Table 1A of the ‘857 provisional application, therefore, is not clearly germane to establishing Applicant had possession of the concept directed to the full scope of these ranges of molar ratios applied to any combination of cannabinoid with redox cofactor or precursor thereof (not just CBD with niacinamide). 
	In any event, even if Table 1A of the ‘857 provisional application was relevant to the molar ratio ranges of claims 23-24, it remains that the molar ratios exemplified in this table are strictly limited to discrete ratios that fail to constitute a representative set of species suggestive of Applicant’s possession over the full ranges now claimed. Using Applicant’s calculated CBD moles and niacinamide moles in the Table at p.6 of the 08/04/22 Remarks (which is derived from Table 1A of the ‘857 provisional application), Applicant exemplifies the following molar ratios of CBD to niacinamide: 
	(i) for CBD Acne Cleanser #1, (1.3 x 10-6 moles CBD) : (8.2 x 10-5 moles niacinamide) = 1:63.1 molar ratio of CBD to niacinamide; 
	(ii) for CBD Acne Cleanser #2, (7.2 x 10-6 moles CBD) : (1.6 x 10-4 moles niacinamide) = 1:22.2 molar ratio of CBD to niacinamide;
	(iii) for CBD Acne Spot Treatment, (2.1 x 10-5 moles CBD) : (2.5 x 10-4 moles niacinamide) = 1:11.9 molar ratio of CBD to niacinamide;
	(iv) for CBD Acne Day/Night Moisturizer, (1.3 x 10-5 moles CBD) : (1.6 x 10-4 moles niacinamide) =  1:12.3 molar ratio of CBD to niacinamide; and
	(v) CBD Morning SPF 30, (1.3 x 10-5 moles CBD) : (1.6 x 10-4 moles niacinamide) = 1:12.3 molar ratio of CBD to niacinamide.
	Of the exemplified formulations, only four of five formulations exhibit molar ratios of CBD to niacinamide within the claimed range of 1:10 and 1:55 (claim 23), and three of five formulations exhibit molar ratios of CBD to niacinamide within the narrower range of 1:10 to 1:15 (claim 24). However, only three unique molar ratios are exemplified – 1:11.9, 1:12.3 and 1:22.2. These three discrete values cannot be representative of Applicant’s broader claimed ranges of 1:10 to 1:55 (claim 23), or even 1:10 to 1:15 (claim 24), as they are concentrated within a narrower subset of the range and do not constitute representative species throughout the entire range that would be suggestive of the full scope of the range with the recited endpoints as claimed. For these reasons, Applicant’s rebuttal arguments fail to be persuasive of error in determining sufficiency of written support found in the prior-filed ‘857 provisional application for the instantly claimed molar ratios.
	Applicant further contends that claim 22 is amended “to clarify that the composition comprises an antioxidant” to address the Examiner’s concern that “claim[s] 22 was not entitled to the earliest priority date” (Remarks, p.6-7). 
	The arguments have been fully and carefully considered, and are found persuasive regarding instant claims 22 and 24-28. As Applicant now amends claim 22 to include the antioxidant component previously disclosed in the ‘857 provisional application to be a required component of the composition disclosed therein, the effective filing date of claims 22 and 24-28 is determined to now be May 22, 2020 (the filing date of the ‘857 provisional application).
	Applicant goes on to argue that “claim 29 was not entitled to the earliest priority date[,] because that document allegedly did not disclose the claimed method of applying the described composition to the skin of a patient”, but cites to para.[0267] and [0269] of the ‘857 provisional application in support of a method for topically applying the recited component of claim 29 (Remarks, p.7).
	The arguments have been fully and carefully considered, and are found persuasive regarding instant claim 29 in conjunction with the most recent amendments to instant claim 22. As a result, claim 29 is now afforded the effective filing date of May 22, 2020 (the filing date of the ‘857 provisional application).
	Accordingly, the effective filing date of claims 22 and 24-29 is May 22, 2020 (the filing date of the ‘857 provisional application), and the effective filing date of claims 23-24 remains May 24, 2021 (the filing date of PCT Application No. PCT/US2021/033908).

Status of Rejections Set Forth in the February 7, 2022 Non-Final Office Action
	In reply to the rejection of claims 9, 15 and 29 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.11 of the previous Office Action dated February 7, 2022, Applicant now cancels claims 9 and 15, and amends claim 29 to remove the phrase “in need thereof”. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 1, 6-7 and 9 under 35 U.S.C. §102(a)(1) as being anticipated by Wang et al. (CN 110812304 A; Published February 21, 2020), as set forth at p.11-12 of the previous Office Action dated February 7, 2022, Applicant now cancels claims 1, 6-7 and 9. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 1, 6-7 and 9 under 35 U.S.C. §102(a)(1) as being anticipated by Sinai et al. (U.S. Patent Application Publication No. 2018/0042890 A1; 2018), as set forth at p.12-13 of the previous Office Action dated February 7, 2022, Applicant now cancels claims 1, 6-7 and 9. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claim 8 under 35 U.S.C. §103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020) in view of Markova et al. (“Skin Cells and Tissue Are Capable of Using L-Ergothioneine as an Integral Component of Their Antioxidant Defense System”, Free Radical Biology & Medicine, 2009; 46:1168-1176), as set forth at p.13-15 of the previous Office Action dated February 7, 2022, Applicant now cancels claim 8. Accordingly, the rejection is now withdrawn.
	In reply to the rejection of claims 2-3, 10-13 and 15 under 35 U.S.C. §103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020), as set forth at p.18-20 of the previous Office Action dated February 7, 2022, Applicant now cancels claims 2-3, 10-13 and 15. Accordingly, the rejection is now hereby withdrawn. The withdrawal of this rejection also requires the withdrawal of the rejection of claims 23-24 under 35 U.S.C. §103, which was dependent upon this base rejection to form the grounds for rejection in further combination with Nakajima (U.S. Patent Application Publication No. 2019/0040031 A1; 2019), as set forth at p.21-23 of the February 7, 2022 Office Action. 
New grounds for rejection, however, are necessitated against claims 23-24 because of Applicant’s amendments and are set forth infra.
	In reply to the rejection of claim 14 under 35 U.S.C. §103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020), as applied to claims 2-3, 10-13 and 15, further in view of Markova et al. (“Skin Cells and Tissue Are Capable of Using L-Ergothioneine as an Integral Component of Their Antioxidant Defense System”, Free Radical Biology & Medicine, 2009; 46:1168-1176), as set forth at p.20-21 of the previous Office Action dated February 7, 2022, Applicant now cancels claim 14. Accordingly, the rejection is now hereby withdrawn.
		
Claim Rejections - 35 USC § 101 – Patent Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	1.	Claims 22 and 25-28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception without significantly more, as set forth at p.4-10 of the previous Office Action dated February 7, 2022, of which said reasons are herein incorporated by reference. 
	Applicant’s cancellation of claims 1 and 6-8 necessitates the removal of such claims from the statement of the rejection above.
	Newly amended claim 22 now further requires “an antioxidant” that is different from the mitophagy stimulant as part of the broader formulation, wherein the antioxidant is further defined in claim 27 as L-ergothioneine.
	As the previously set forth grounds for rejection clearly address the patent eligibility of embodiments of Applicant’s instantly claimed composition that comprise a cannabinoid, a redox cofactor or precursor thereof, a mitophagy stimulant and the antioxidant L-ergothioneine that is different from the mitophagy stimulant (02/07/22 Non-Final Office Action, p.9-10), such reasons apply equally to Applicant’s claims 22 and 25-28 as newly amended and are herein incorporated by reference. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, citing to Section VI(C) of the August 4, 2022 submission provided in response to the 35 U.S.C. §103 rejection as evidence that “the recited combination of elements synergistically improves ATP metabolism” (Remarks, p.8). Applicant contends that such evidence demonstrates that “mixing the components of the composition results in a change of the characteristics of the individual components” so that “the claims amount to significantly more than the judicial exception” (Remarks, p.8). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	As established in further detail below, Applicant’s proffered evidence is limited to a combination of CBD with niacinamide and urolithin A, but fails to provide for the presence and effect of the newly claimed “antioxidant” component (which must be different than the mitophagy stimulant) of instant claim 22. As Applicant specifies that the identity of the mitophagy stimulant and antioxidant must be different, then it is unclear how the proffered evidence is specifically germane to the composition now claimed. Accordingly, Applicant has failed to demonstrate that the instantly claimed combination of elements yields a synergistic improvement in ATP metabolism supportive of the claimed combination amounting to significantly more than the judicial exception itself.
	Applicant’s attention is directed below (under the heading “Claim Rejections – 35 USC §103”) for a detailed discussion of Applicant’s proffered evidence and how it relates to the claims as presented.
For these reasons supra, rejection of claims 22 and 25-28 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 22, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS) in view of Nakajima (U.S. Patent Application Publication No. 2019/0040031 A1; 2019, cited by Applicant in the 10/19/21 IDS), each already of record, for the reasons of record set forth at p.16-17 of the previous Office Action dated February 7, 2022, of which said reasons are herein incorporated by reference. 
Newly amended claim 22 now requires “an antioxidant” as part of the composition, further requiring that the antioxidant be different from the mitophagy stimulant.
As Wang’s antioxidant anti-acne repair essence already contains 0.5-5% of the antioxidant grape seed extract, such teachings meet Applicant’s newly required “antioxidant” of claim 22. Also, grape seed extract is a different compound to that of Nakajima’s urolithin A (which is Applicant’s “mitophagy stimulant”), thereby meeting Applicant’s requirement that the antioxidant and mitophagy stimulant are “different compounds”.

3.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS) in view of Nakajima (U.S. Patent Application Publication No. 2019/0040031 A1; 2019, cited by Applicant in the 10/19/21 IDS),
as applied above to claims 22, 25-26 and 28-29, 
further in view of Markova et al. (“Skin Cells and Tissue Are Capable of Using L-Ergothioneine as an Integral Component of Their Antioxidant Defense System”, Free Radical Biology & Medicine, 2009; 46:1168-1176, cited by Applicant in the 10/19/21 IDS),
each already of record, for the reasons of record set forth at p.17-18 of the previous Office Action dated February 7, 2022, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejections collectively, stating that the rejection “fails to identify a reason why the skilled artisan would specifically select a mitophagy stimulant like urolithin A for its antioxidant properties” (Remarks, p.11). Applicant opines that “the mere desire to incorporate an antioxidant is too general of a motivation to support a prima facie case of obviousness for the claimed mitophagy stimulant”, particularly where “[t]here are hundreds, if not thousands, of known antioxidants safe for human consumption” as evidenced by an internet FDA document (Remarks, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to consider the reasons provided in support of the rejection. As set forth in the grounds for rejection, Wang et al. teaches an antioxidant anti-acne repair essence comprising the following raw materials in percentage by mass: (i) 0.5-2% CBD nanoliposome, (ii) 0.5-3% chamomile extract, (iii) 0.5-5% grape seed extract (an antioxidant; p.1, para.[0007]), (iv) 1-5% gingko leaf extract, (v) 1-5% aloe extract, (vi) 0.5-5% niacinamide, (vii) 0.5-2.5% amino acid, (viii) 0.5-3% hydrolyzed collagen, (ix) 0.5-3% hyaluronic acid, (x) 0.1-1% ceramide, (xi) 0.1-2% trehalose, (xii) 3-6% glycerol, (xiii) 0.01-0.1% dipotassium glycyrrhizinate, (xiv) 0.01-0.1% EDTA-2Na, (xv) 0.01-0.1% citric acid, and (xvi) 0.001-0.01% phenoxyethanol, with the balance being deionized water (p.1, claim 1; p.1, para.[0021]). Wang et al. teaches that the essence has good moisturizing effects when applied to the skin, and provides oxidation resistance, whitening, anti-aging and soothing properties, as well as anti-inflammatory effects, when applied to skin (p.1, para.[0004], [0019]). 
Though Wang et al. does not explicitly teach the inclusion of urolithin A into his antioxidant anti-acne repair essence, Nakajima provides factual extrinsic evidence demonstrating that urolithin A exerted antioxidant and anti-inflammatory effects, and was used in the prevention of aging and wrinkles of the skin, as well as for whitening of the skin, when incorporated into cosmetics and pharmaceuticals (noting specifically that urolithin A was stabilized by the presence of collagen; p.1, para.[0002], [0016]-[0019]). As the therapeutic effects of Nakajima’s urolithin A are consistent with the effects of Wang’s antioxidant anti-acne repair essence (i.e., antioxidant, skin whitening, anti-aging and anti-inflammatory effects), a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to incorporate urolithin A into Wang’s antioxidant anti-acne repair essence to further augment the antioxidant, anti-aging, and anti-inflammatory effects of Wang’s topical formulation. Also, because Wang’s topical formulation contains collagen, urolithin A would have been further stabilized when incorporated therein, as taught by Nakajima. Such reasons rebut Applicant’s position that the rejection fails to provide reason why the ordinarily skilled artisan would have selected urolithin A as an antioxidant for incorporation into Wang’s antioxidant, anti-acne repair essence. 
If it is Applicant’s position that there is no specific reason to select urolithin A from the many antioxidants known in the prior art, then this position would be unavailing. The reasons for rejection clearly state that the ordinarily skilled artisan would have selected Nakajima’s urolithin A for incorporation into Wang’s composition not only for its known antioxidant properties, but also for its anti-aging and anti-inflammatory effects – effects that comport with the therapeutic effects and objectives of Wang’s topical formulation, thereby rendering urolithin A particularly desirable for incorporation into Wang’s topical formulation to yield these known and desired properties. Moreover, even if Applicant focuses exclusively on the antioxidant functionality of urolithin A, the fact that there may exist any number of other antioxidants in the prior art before the effective filing date of the claimed invention does not alone teach away from the selection of urolithin A for this purpose. Nakajima documents that urolithin A was known to have antioxidative effects and, therefore, would have commended itself to one of ordinary skill in the art considering other antioxidants to augment the function of Wang’s topical formulation. It cannot be the case that the selection of any one of the antioxidants well known in the art for inclusion into this proposed combination becomes less obvious simply because there may be a multitude of other acceptable options within the art’s practice. A field of endeavor does not become less predictable as it becomes increasingly well-understood. 
Applicant relies upon a cited internet FDA document in support of his position that “[t]here are hundreds, if not thousands of known antioxidants safe for human consumption”, but this assertion is unavailing because Applicant fails to provide a copy of the reference in the record for evaluation by the Examiner. As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). 
Applicant further contends that “Wang does not recognize the need or potential value of incorporating a mitophagy stimulant or the importance of regulating ATP metabolism, as described in the instant application” (Remarks, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s contention that Wang et al. is deficient for failing to recognize the need for incorporating a mitophagy stimulant in his disclosed topical formulation to regulate ATP metabolism is unavailing. Here, Wang et al. is not applied alone, but rather in combination with Nakajima. Piecemeal analysis of Wang et al. as if in a vacuum cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. There is no requirement under 35 U.S.C. §103 that any one of the individual references teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant is reminded that claims may be found unpatentable over prior art that anticipates the claims and/or over prior art that, when taken collectively, renders the claims prima facie obvious.
Also, Applicant’s position that Wang et al. fails to recognize the effect of regulating ATP metabolism when a mitophagy stimulant is incorporated with a cannabinoid and redox cofactor or precursor thereof is unpersuasive of error. The fact that Applicant has recognized another advantage – in this case, the effect of improving ATP metabolism – that flows naturally from following the suggestion of the prior art (i.e., in this case, combining a mitophagy stimulant, such as urolithin A, with a composition comprising a cannabinoid, redox cofactor or precursor thereof, and antioxidant) cannot be the basis for patentability when the differences would otherwise be obvious. MPEP §2144(IV) and Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is not necessary for the prior art to teach or suggest the same combination as Applicant to achieve the same advantage or result discovered by Applicant to find obviousness. MPEP §2144(IV).
Applicant also urges that “the Office has not identified any motivation for adding a cannabinoid or redox cofactor or precursor thereof to the urolithin compositions of Nakajima” (Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s comments regarding Nakajima are not understood. The rejection proposes the modification of Wang’s topical formulation as the primary reference, using Nakajima as secondary teachings relevant to the finding of prima facie obviousness. Applicant is incorrect to assert that it is Nakajima’s urolithin composition that is modified to further incorporate a cannabinoid or redox cofactor or precursor thereof. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the “invention is based on the unexpected discovery that a mitophagy stimulant (i.e. urolithin A) synergistically improves ATP metabolism when it is added to a composition containing both niacinamide and CBD” (Remarks, p.9-10, 12-13). Applicant states that this synergistic effect on ATP metabolism is not present when the mitophagy stimulant “is added to a composition containing CBD alone or niacinamide alone” (Remarks, p.10, 12-13). Applicant urges that this effect of improving ATP metabolism “is promising for the treatment of patients that suffer from mitochondrial ATP deficit disorders” (Remarks, p.10). Applicant further contends that “compositions containing urolithin A, CBD, and niacinamide exhibit ATP metabolism which is improved by 296.3% compared to a composition containing urolithin A and CBD” and “29.8% compared to a composition containing urolithin A and niacinamide” (Remarks, p.13-14). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP §716.02(d). Also, it is Applicant, not the Office, that bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
The proffered data of the as-filed specification fails to be commensurate in scope with the claims for which it is offered to support. In the instant case, Applicant’s data is limited to a combination of CBD, niacinamide and urolithin A, and its effects in improving ATP metabolism. Applicant’s broadest claims, however, are directed to a composition of any cannabinoid, any redox cofactor or precursor thereof, any mitophagy stimulant, and – notably - any antioxidant (in which the antioxidant and mitophagy stimulant are different compounds) (claim 22), and further in which the composition is topically applied to the skin for any purpose (claim 29). The proffered data fails to address whether such allegedly synergistic effect in improving ATP metabolism yields from combinations of CBD, niacinamide and urolithin A with a further antioxidant, or any combination of a cannabinoid, redox cofactor or precursor thereof, mitophagy stimulant and antioxidant. Also, there is no clear basis to extrapolate this single effect of improving ATP metabolism with the exemplified formulation to any method of topically applying the composition for any reason (therapeutic or otherwise). Applicant’s provision of this single formulation and effect within the full scope of subject matter instantly claimed fails to inform the ordinarily skilled artisan whether such allegedly unexpected properties are preserved using modified combinations thereof since there is no basis to ascertain a trend from a single data point. Applicant is reminded that any objective evidence of nonobviousness must be commensurate in scope with the claims that the evidence is offered to support. MPEP §716.02(d). 
Also, Applicant fails to provide any discussion pertaining to how the proffered data addresses the full scope of molar ratios of cannabinoid to redox cofactor or precursor thereof between 1:10 and 1:55 (claim 23) or 1:10 and 1:15 (claim 24). Again, it is Applicant, not the Office, that bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b).
Accordingly, the data of the as-filed specification relied upon by Applicant is insufficient to establish that Applicant’s claimed composition and method exhibits unexpected properties over the closest prior art that correlate to the full scope of subject matter instantly claimed. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 22 and 25-29 is proper.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110812304 A; Published February 21, 2020, citing to the English machine translation provided by Applicant in the 10/19/21 IDS) in view of Nakajima (U.S. Patent Application Publication No. 2019/0040031 A1; 2019, cited by Applicant in the 10/19/21 IDS). 
Wang et al. teaches an antioxidant anti-acne repair essence comprising the following raw materials in percentage by mass: (i) 0.5-2% CBD nanoliposome, (ii) 0.5-3% chamomile extract, (iii) 0.5-5% grape seed extract (an antioxidant; p.1, para.[0007]), (iv) 1-5% gingko leaf extract, (v) 1-5% aloe extract, (vi) 0.5-5% niacinamide, (vii) 0.5-2.5% amino acid, (viii) 0.5-3% hydrolyzed collagen, (ix) 0.5-3% hyaluronic acid, (x) 0.1-1% ceramide, (xi) 0.1-2% trehalose, (xii) 3-6% glycerol, (xiii) 0.01-0.1% dipotassium glycyrrhizinate, (xiv) 0.1-0.5% xanthan gum, (xv) 0.05-0.2% PEG-60 hydrogenated castor oil, (xvi) 0.01-0.1% EDTA-2Na, (xvii) 0.01-0.1% citric acid, and (xviii) 0.001-0.01% phenoxyethanol, with the balance being deionized water (p.1, claim 1; p.1, para.[0021]). Wang et al. teaches that the essence has good moisturizing effects when applied to the skin, as well as oxidation resistance, acne removal, soothing properties and inflammation diminishing effects when applied to skin (p.1, para.[0019]). 
	Wang et al. differs from the instant claims only insofar as it does not explicitly teach (i) the further incorporation of a mitophagy stimulant (claims 23-24), or (ii) the molar ratio of CBD to niacinamide is between 1:10 and 1:55 (claim 23), more particularly, between 1:10 and 1:15 (claim 24). 
Nakajima teaches that urolithins, such as urolithin A1, are metabolites of ellagic acid derived from ellagitannin contained in foods, such as pomegranate, raspberry, blackberry, cloudberry etc. (p.1, para.[0002]). Nakajima teaches an aqueous solution of urolithin, such as urolithin A, with collagen, which improves the stability of urolithins (p.1, para.[0016]-[0017]). Nakajima teaches that urolithins exert antioxidant and anti-inflammatory effects, and may be used in the prevention of aging and wrinkles of the skin, as well as whitening of the skin, such as via incorporation into cosmetics, pharmaceuticals, etc. (p.2, para.[0018]-[0019]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the antioxidant anti-acne repair essence of Wang et al. by further incorporating urolithin A of Nakajima because Nakajima teaches urolithin A stabilized by collagen in aqueous solution for use in cosmetic preparations, and Wang et al. teaches his antioxidant anti-acne repair cosmetic essence as a water-based formulation containing hydrolyzed collagen. The skilled artisan would have been motivated to further combine urolithin A of Nakajima with the antioxidant anti-acne repair essence of Wang et al. to augment the antioxidant, anti-aging and anti-inflammatory effects of Wang’s topical formulation, in light of Nakajima’s teachings establishing the functionality of urolithin A in yielding such therapeutic properties, and would have expected such combination to further stabilize urolithin A due to the presence of collagen in Wang’s formulation – an element that stabilizes urolithin A, as taught by Nakajima. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antioxidant anti-acne repair essence of Wang et al. by further incorporating urolithin A of Nakajima to augment the antioxidant, anti-aging and anti-inflammatory effects of Wang’s topical formulation, as evidenced by Nakajima’s teachings. 
	The teachings of Wang et al. clearly provide for the antioxidant anti-acne repair essence to comprise 0.5-2% by weight CBD (as nanoliposome), with 0.5-5% by weight niacinamide. 
	In 100 g of Wang’s essence, then, there are 0.5-2 g CBD, and 0.5-5 g niacinamide. 
	Given that the molecular weight of CBD is 314.47 g/mol, such range corresponds to 0.0016 mol (0.5 g * 1 mol/314.47 g = 0.0016 mol) to 0.0064 mol (2 g * 1 mol/314.47 g = 0.0064 mol).
	Given that the molecular weight of niacinamide is 122.1 g/mol, such range corresponds to 0.0041 mol (0.5 g * 1 mol/122.1 g = 0.0041 mol) to 0.041 mol (5 g * 1 mol/122.1 g = 0.041 mol). 
	As the molar quantity of CBD in Wang’s antioxidant anti-acne repair essence ranges from 0.0016 mol to 0.0064 mol, and the molar quantity of niacinamide in Wang’s antioxidant anti-acne repair essence ranges from 0.0041-0.041 mol, such ranges clearly circumscribe embodiments in which the molar ratio of the cannabinoid to the redox cofactor or precursor thereof (in this case, niacinamide) is, e.g., 1:10 (i.e., in the case where the molar quantity of CBD is 0.0016 mol, and the molar quantity of niacinamide is 0.016 mol, each values clearly within the ranges suggested by Wang’s teachings), which appear to meet Applicant’s instantly claimed ranges of claims 23-24. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have additionally found it prima facie obvious to modify the quantity of CBD and niacinamide in the composition to circumscribe molar ratios within the instantly claimed ranges of between 1:10 and 1:55 (claim 23), or more narrowly, between 1:10 and 1:15 (claim 24) because Wang et al. clearly teaches the functionality of CBD and niacinamide to confer therapeutic antioxidant, anti-acne, anti-aging and anti-inflammatory properties to the disclosed topical formulation. The ordinarily skilled artisan would have immediately recognized that such components of the disclosed topical formulation would have been suitably modified within or around the disclosed quantities to achieve the optimal antioxidant, anti-acne, anti-aging and anti-inflammatory therapeutic effects desired when topically applied to the skin. Such determination would have been a matter well within the skill of the artisan before the effective filing date of the claimed invention and would have required nothing more than routine skill to identify the appropriate molar quantities (and, thus, molar ratio) of cannabinoid to niacinamide necessary to achieve the desired therapeutic effect. Thus, the molar ratios of cannabinoid (in this case, CBD) to redox cofactor or precursor thereof (in this case, Wang’s niacinamide) that would have been employed would have been consistent with those that are presently claimed. MPEP §2144.05. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 22-29 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 31, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At p.44, para.[0206] of the as-filed specification, Applicant defines the term “mitophagy stimulant” as, e.g., urolithin A (“[i]n some embodiments, the mitophagy stimulant is urolithin A”).